Filed 6/23/21 In re R.A. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                        DIVISION TWO


In re R.A. et al., Persons Coming                      B307323
Under the Juvenile Court Law.                          (Los Angeles County
                                                       Super. Ct.
                                                     No. 20CCJP01983A-B)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

RHANISHA B.,

         Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County, Marguerite D. Downing, Judge. Affirmed.
      Janette Freeman Cochran, under appointment by the Court
of Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Jane Kwon, Principal Deputy
County Counsel, for Plaintiff and Respondent.

                            ******

      Appellant Rhanisha B. (mother) appeals from orders
establishing dependency jurisdiction over her daughters, R.A.
(born 2013) and M.B. (born 2017), and removing them from her
custody. Mother contends there was insufficient evidence to
support the juvenile court’s jurisdictional findings under Welfare
and Institutions Code section 300, subdivisions (a) and (b)1 that
domestic violence between her and M.B.’s father, Michael G.
(father), and mother’s failure to protect the children endangered
their physical health and safety and placed them at risk of harm.
      We affirm the juvenile court’s orders.

                         BACKGROUND
Detention and section 300 petition
      The Los Angeles County Department of Children and
Family Services (the Department) received a referral on
February 11, 2020, concerning an incident of domestic violence at
the corner of 11th and Vernon Avenues. The reporting party
stated that father had punched and strangled mother and pushed
her into the street while a child in a stroller nearby was crying
and screaming.




1     All further statutory references are to the Welfare and
Institutions Code.




                                2
       Responding law enforcement officers reported that mother
was shaking, crying, and limping. Father had fled the scene.
Mother told the officers that father had been absent for five days,
and she had gone outside to confront him about his infidelity.
Father responded by pinning mother against a wall and
strangling her for two to three minutes so that she had difficulty
breathing. Father then punched mother in the face four or five
times and forcefully pushed her into the street, where she
narrowly missed being struck by a vehicle. Mother suffered
bruising and swelling on her left eyelid, swelling on her left
ankle, and an abrasion on her left elbow.
       A Department social worker interviewed mother at her
home on February 19, 2020. Mother had a cast on her foot and
was using crutches. She denied any criminal, substance abuse,
domestic violence, or child welfare history. Mother also denied
the February 11, 2020 domestic violence incident with father and
claimed she and father had simply argued. She said neither R.A.
nor M.B. was present during the incident.
       Mother declined to identify or provide contact information
for R.A.’s father. She identified father as M.B.’s father and said
he did not live in the home but visited on occasion and sometimes
stayed overnight. Mother said M.B. was born with a clubbed
right foot and is missing the middle and ring fingers on her right
hand.
       The social worker interviewed R.A. with mother’s consent
and in mother’s presence. R.A. denied witnessing any physical
altercations between mother and father. Neither R.A. nor M.B.
had any marks or other indications of physical abuse or neglect.
       The social worker also interviewed father, who was in the
home at the time. Father denied any domestic violence with




                                 3
mother and denied the February 11, 2020 incident. He said he
did not live in the home but visited occasionally with M.B. and
sometimes spent the night.
       The social worker returned to the home on April 6, 2020,
with a removal warrant for the children. Mother said the
children were with the maternal grandmother. From the front
door, the social worker observed a man entering the home’s
bedroom. Mother initially denied that father was in the home
but later admitted that father was present. Father declined to be
interviewed. Mother again denied any domestic violence with
father. She became irate when served with the removal warrant
and asked the social worker to leave the home.
       In a March 17, 2020 telephone interview, the maternal
grandmother told the social worker she had no concerns for the
safety of the children. She denied witnessing any physical
altercations between mother and father. The maternal
grandmother confirmed that the children were staying in her
home.
       On April 8, 2020, the Department filed a petition under
section 300, subdivisions (a) and (b) alleging that R.A. and M.B.
were at risk of serious physical harm because of ongoing domestic
violence between mother and father and mother’s failure to
protect the children.
       Neither mother nor father was present at the April 13,
2020 hearing at which the juvenile court ordered M.B. and R.A.
detained in shelter care. The court accorded mother monitored
visits, not to take place together with father.
       Mother appeared at the June 24, 2020 arraignment hearing
and denied the allegations of the petition. The juvenile court




                               4
found father to be M.B.’s presumed father and Timothy A. to be
R.A.’s presumed father.
       Mother claimed neither R.A. nor M.B. was present during
the February 11, 2020 incident with father and that she had been
babysitting another child that day. The juvenile court denied
mother’s request to release the children to her. The court ordered
R.A. removed from mother and released to Timothy under the
Department’s supervision and M.B. removed from both mother
and father and placed in the Department’s care. Mother and
father were accorded monitored visits, not to take place together.
Jurisdiction and disposition
       The Department’s July 2020 jurisdiction/disposition report
included a summary of the family’s child welfare history. An
October 2019 referral alleged that father had used a bat to hit
mother in the face several times while the children were present.
That allegation was closed as inconclusive.
       A December 2017 referral reported that R.A. was
hospitalized for head trauma and facial fractures after being
struck by a car. The incident was determined to be an accident
caused by R.A.’s aunt inadvertently backing a car into the child.
The same referral included an allegation that M.B. had been
hospitalized for a respiratory infection and failure to thrive. That
allegation was closed as unfounded.
       A 2013 referral alleged that mother and R.A. had both
tested positive for marijuana. The allegation was substantiated,
and mother received voluntary family maintenance services from
January 2014 to August 2014.
       Both mother and father had criminal histories. Mother’s
criminal history included disorderly conduct, prostitution, and
loitering with intent to prostitute. Father’s criminal history




                                 5
included battery, inflicting corporal injury on a spouse, and
presenting false identification to peace officers.
       R.A., who had been with Timothy for an extended visit, was
now in the same foster home as M.B. In an April 29, 2020
interview, R.A. told the social worker that mother and father
“both fight.” When asked whether they fight with words or their
bodies, R.A. responded, “with their bodies.”
       The children’s caregiver reported that R.A. was engaging in
sexualized behaviors and that the child disclosed she had been
sexually molested by a maternal cousin. The maternal aunt and
the maternal grandmother denied any sexualized behavior or
sexual contact involving the children. They claimed R.A. had
fabricated the account. Mother told the social worker that she
believed R.A.’s disclosure and that she did not want the children
placed with the maternal aunt.
       R.A.’s father, Timothy, told the social worker in an
April 29, 2020 telephone interview that he and mother had been
separated for five years. He had no knowledge of mother’s
relationship with father. Timothy was having regular telephonic
and video visits with R.A. R.A.’s caregiver reported that Timothy
was attentive and appeared to share a strong bond with the child.
       Mother continued to deny the domestic violence allegations.
She claimed she had injured her foot in February during a
physical altercation with another woman. Mother denied that
father had choked her. She insisted that a restraining order
against him was unnecessary. When the dependency
investigator informed mother that R.A. had reported witnessing
physical altercations between mother and father, mother claimed
R.A. had been coached.




                                6
       Mother had regular telephone and FaceTime visits with the
children. The caregiver reported that during one video visit,
mother told M.B., “Daddy wants to see you,” and an unidentified
male appeared on the screen.
       Father was in custody in May 2020 for violating his
probation. He denied physically assaulting mother in February
and claimed mother had injured her foot while fighting with
another woman. Father admitted that M.B. was present during
that altercation. Father said he and mother sometimes argued in
the presence of the children, but he denied any physical
altercations.
       The maternal grandmother told the dependency
investigator during a May 19, 2020 telephonic interview that she
went to assist mother after the February 11, 2020 incident and
observed mother limping. She said M.B. was present during the
incident but R.A. was in school at the time. The maternal
grandmother said father was not welcome in her home. She said
father had once entered her home uninvited and set fire to
clothing he believed belonged to mother.
       In a “Last Minute Information for the Court” filed in July
2020, the Department reported that criminal charges had been
filed against father for the February 11, 2020 domestic violence
incident against mother. Police records showed a pattern of
domestic violence between mother and father. An October 2019
police report indicated that father had beat mother with a
baseball bat. R.A. was present and screamed at father to stop.
Father told mother, “I’m going to kill you tonight,” and then fled
the scene. Mother suffered a laceration on her left check and a
raised bump on her head. Another incident of domestic violence
occurred on May 13, 2020, approximately one month after the




                                7
children were removed from mother’s custody. Mother
vandalized father’s car by hitting the car windows. Father
approached with a bat in his hand and hit mother on her leg and
on her hand. He fled when mother screamed and called 911.
Responding officers observed a contusion on mother’s right hand,
and mother complained of pain in her leg.
      Mother told the social worker in June 2020 that she did not
understand why the children could not be returned to her, as
father was incarcerated. She continued to deny any domestic
violence. Mother pointed out that although she had called 911 on
multiple occasions, she had never pressed charges against father.
      In July 2020, mother informed the Department that she
had completed online classes and again requested return of the
children to her. The Department would not approve the online
domestic violence program mother had completed, because she
was unable to provide any details about the program. The
Department similarly disapproved an online parenting program
mother had completed, because the program’s Web site expressly
stated that it was not recommended for families with a history of
domestic violence.
      The juvenile court released R.A. to Timothy’s custody on
July 7, 2020. The following month the Department reported that
R.A. was doing well in Timothy’s home and enjoyed living with
him. R.A. reported that during her most recent visit with
mother, the maternal grandmother and mother “had a fight,”
which made R.A. sad.
Jurisdiction and disposition hearing
      At the combined jurisdiction and disposition hearing held
on August 24, 2020, the juvenile court admitted into the evidence
the Department’s reports. Mother testified that the children had




                                8
never witnessed any physical altercations between her and
father. She said she had completed online classes for parenting
and for domestic violence victims and that she learned that
domestic violence is harmful to both her and the children.
Mother further testified that she had obtained a restraining
order against father that she intended to enforce.
       On cross-examination, mother admitted two incidents of
domestic violence with father during the past year but could only
recall the February 2020 incident. She denied that any physical
altercations with father occurred in October 2019 or May 2020.
       After hearing argument from the parties, the juvenile court
sustained the allegations of the petition2 and found that domestic

2      The sustained allegations under section 300, subdivisions
(a) and (b) state: “The children [R.A.] and [M.B.]’s mother . . .
and the mother’s male companion, Michael [G.], father of the
child [M.B.], have a history of engaging in escalating verbal and
physical violent altercations in the child[ren]’s presence. On
2/11/20, the . . . father struck the mother’s face multiple times
with both hands in the child [M.B.]’s presence, inflicting swelling
and bruising to [mother’s] left eye lid. The . . . father forcefully
pushed the mother into a street with vehicular traffic where
mother narrowly miss[ed] being struck by a moving vehicle,
causing the mother to sustain abrasions to her elbow and
swelling to her left ankle. The . . . father forcefully grabbed the
mother’s neck and pinned her against a wall, casing the mother
to have difficulty breathing. The mother struck the . . . father
multiple times in an attempt to break through his grip. On
10/18/19, the . . . father grabbed a bat and began to hit the
mother in the face several times in the child [M.B.]’s presence.
On prior occasions, the . . . father assaulted the mother. The . . .
father threatened to kill the mother. The . . . father has a
criminal history of convictions of Battery and Inflicting Corporal
Injury Spouse/Cohabitant. The mother failed to protect the




                                 9
violence between mother and father, and mother’s failure to
protect the children, placed the children at risk of serious
physical harm. The court found mother’s testimony not to be
credible, noting inconsistencies in her testimony about the
frequency of incidents of domestic violence and the children’s
presence during those incidents. The juvenile court further found
that mother’s participation in four hours of domestic violence
counseling and four hours of parenting, but no individual
counseling, was insufficient in light of the history and severity of
domestic violence.
      The juvenile court declared R.A. and M.B. to be dependent
children and removed them from mother’s custody. The court
released R.A. to Timothy and ordered M.B to be suitably placed.
Mother was accorded monitored visits and ordered to participate
in individual counseling to address case issues, a domestic
violence program with credit given for the completed classes, and
a psychiatric evaluation.
      This appeal followed.




children in that the mother allowed the . . . father to frequent the
children’s home including overnights and allowed him to have
unlimited access to the children. The . . . father’s violent conduct
against the mother and the mother’s failure to protect the
children endanger the children’s physical health and safety and
place the children at risk of serious physical harm, damage,
danger and failure to protect.”




                                 10
                          DISCUSSION
I.     Jurisdiction
       A.     Applicable law and standard of review
       Section 300, subdivision (a) authorizes juvenile court
jurisdiction over a child when the child has suffered, or there is a
substantial risk the child will suffer, serious physical harm
inflicted nonaccidentally upon the child by the child’s parent or
guardian.
       Section 300, subdivision (b) authorizes the dependency
court to assume jurisdiction over a child when the child has
suffered or is at a substantial risk of suffering serious physical
harm as a result of the parent’s failure or inability to adequately
supervise or protect the child.
       “Although ‘the question under section 300 is whether
circumstances at the time of the hearing subject the minor to the
defined risk of harm’ [citation], the court may nevertheless
consider past events when determining whether a child presently
needs the juvenile court’s protection. [Citations.] A parent’s past
conduct is a good predictor of future behavior.” (In re T.V. (2013)
217 Cal.App.4th 126, 133.)
       “‘In reviewing a challenge to the sufficiency of the evidence
supporting the [juvenile court’s] jurisdictional findings . . . , we
determine if substantial evidence, contradicted or uncontradicted,
supports them. “In making this determination, we draw all
reasonable inferences from the evidence to support the findings
and orders of the dependency court; we review the record in the
light most favorable to the court’s determinations; and we note
that issues of fact and credibility are the province of the trial
court.” (In re Heather A. (1996) 52 Cal.App.4th 183, 193.) “We do
not reweigh the evidence or exercise independent judgment, but




                                11
merely determine if there are sufficient facts to support the
findings of the trial court.”’” (In re I.J. (2013) 56 Cal.4th 766,
773.)
       B.     Substantial evidence supports the jurisdictional
              findings
       Substantial evidence supports the juvenile court’s
jurisdictional findings. The record contains evidence of three
separate incidents of severe domestic violence by father against
mother. On February 11, 2020, father pinned mother against a
wall and strangled her for two to three minutes, making it
difficult for her to breathe. He then struck mother in the face
three to four times and pushed her forcefully into the street
where she narrowly missed being struck by a passing vehicle.
Mother suffered swelling and a contusion on her left eye, swelling
and a contusion on her left ankle, and abrasions on her elbow.
Responding police officers and the maternal grandmother
confirmed that M.B. was present during this incident.
       On October 18, 2019, father used a bat to repeatedly strike
mother in the face. He then threatened to kill her. R.A. was
present during this incident. R.A. later reported that mother and
father fight “with their bodies.”
       On May 13, 2020, one month after the children were
detained, mother vandalized father’s car, and father used a bat to
hit mother on her leg and on her hand. Father fled after mother
screamed and called 911. Mother suffered a contusion to her
hand and pain in her leg.
       Substantial evidence also supports the juvenile court’s
finding that mother failed to protect the children from father’s
violent behavior. Despite repeated instances of domestic violence
with father that resulted in law enforcement intervention,




                               12
mother continued to have contact with father and allowed him to
stay overnight in the home. Mother denied any domestic
violence, notwithstanding the overwhelming evidence to the
contrary. “A parent’s denial of domestic violence increases the
risk of it recurring.” (In re V.L. (2020) 54 Cal.App.5th 147, 156;
accord, In re A.F. (2016) 3 Cal.App.5th 283, 293 [denial a relevant
factor when determining whether persons are likely to modify
their behavior without court supervision].)
       The evidence described above is sufficient to support the
trial court’s finding that R.A. and M.B. were children described
under section 300, subdivisions (a) and (b). That the children
suffered no actual harm as a result of domestic violence between
mother and father did not preclude the juvenile court’s
assumption of jurisdiction. The court need not wait until the
children are harmed before taking action to protect them. (In re
Heather A., supra, 52 Cal.App.4th at pp. 194-196.) Domestic
violence in the home places a child at risk of encountering
violence and suffering serious physical harm as a result. (Id. at
p. 194.) The record shows that M.B., a child of tender years who
required special medical care, was in a stroller nearby when
father attacked mother on February 11, 2020. R.A. was present
during an October 2019 incident when father used a bat to
repeatedly strike mother in the face and then threatened to kill
her.
       In re J.N. (2010) 181 Cal.App.4th 1010, on which mother
relies, is distinguishable. That case involved a single incident of
endangering conduct by the parents, who drove with the children
while intoxicated, resulting in an accident that caused injuries to
the children. (Id. at pp. 1014-1018.) There was no evidence that
the parents were substance abusers, or that their parenting skills




                                13
or judgment were so materially deficient that they were unable to
adequately supervise or protect the children. (Id. at p. 1026.)
Here, in contrast, there were multiple incidents of domestic
violence between mother and father, including one that occurred
within a month after the children were detained. Mother
repeatedly denied any domestic violence and continued to
associate with father and to allow him into the home.
      Substantial evidence supports the juvenile court’s
jurisdictional findings under section 300, subdivisions (a) and (b).
II.   Removal order
      To remove a child from a custodial parent, the juvenile
court must find that “[t]here is or would be a substantial danger
to the physical health, safety, protection, or physical or emotional
well-being of the minor if the minor were returned home.” (§ 361,
subd. (c)(1).) “‘A removal order is proper if it is based on proof of
(1) parental inability to provide proper care for the minor and (2)
potential detriment to the minor if he or she remains with the
parent.’” (In re D.D. (2019) 32 Cal.App.5th 985, 996.) We review
the juvenile court’s selection of a dispositional order for a minor
under the substantial evidence standard. (In re Hailey T. (2012)
212 Cal.App.4th 139, 145-146.)
      The same evidence that supports the juvenile court’s
assumption of jurisdiction over the children also supports the
dispositional order. The multiple domestic violence incidents
between mother and father, three involving law enforcement
response; mother’s denial of the domestic violence; her continued
contact with father after the children’s detention, resulting in yet
another domestic violence incident; and mother’s failure to
complete domestic violence, parenting, and individual counseling




                                 14
programs approved by the Department provide ample support for
the juvenile court’s removal order.

                         DISPOSITION
      The orders establishing juvenile court jurisdiction over the
children and removing them from mother’s custody are affirmed.


                                       ________________________, J.
                                       CHAVEZ

We concur:



________________________, P. J.
LUI


________________________, J.
ASHMANN-GERST




                                  15